Citation Nr: 0301051	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  01-07 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
non-VA expenses incurred at Munroe Regional Medical Center 
during an emergency room visit on March 4, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from June 1971 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the VA 
Medical Center (VAMC) in Lake City, Florida, which denied 
reimbursement for unauthorized non-VA expenses incurred at 
Munroe Regional Medical Center during an emergency room 
visit on March 4, 2001.  The case was subsequently 
forwarded to the Board by the RO. 


FINDINGS OF FACT

1.  By a May 2001 decision, the Lake City VAMC denied 
reimbursement for unauthorized non-VA expenses incurred at 
Munroe Regional Medical Center during an emergency room 
visit on March 4, 2001.  

2.  In September 2001, the veteran perfected her appeal 
concerning reimbursement for unauthorized non-VA expenses.

3.  In a letter signed by the veteran, dated in October 
2002 and associated with the claims file in January 2003, 
the veteran indicated that she wanted to withdraw her 
appeal. 

4.  The veteran's request to withdraw her appeal was 
received by the Board prior to the promulgation of a 
decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to 
payment or reimbursement of unauthorized non-VA expenses 
incurred at Munroe Regional Medical Center during an 
emergency room visit on March 4, 2001, have been met and 
the veteran's appeal is dismissed.  38 U.S.C.A. § 7105 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204 (b),(c) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a May 2001 decision, the Lake City VAMC denied 
reimbursement for unauthorized non-VA expenses incurred at 
Munroe Regional Medical Center during an emergency room 
visit on March 4, 2001.  

In September 2001, the veteran perfected her appeal 
concerning reimbursement for unauthorized non-VA expenses.

In a letter signed by the veteran, dated in October 2002 
and associated with the claims file in January 2003, the 
veteran wrote (in pertinent part) as follows: "I am 
requesting that the VA withdraw my appeal and request my 
file be returned from the [Board] to work my claim 
[concerning an increased rating for PTSD]."  Under these 
circumstances, the Board construes the veteran's signed 
statement as a request to withdraw her appeal.

Under applicable criteria, the Board may dismiss any 
appeal which fails to allege specific error of fact or law 
in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  A substantive appeal may be 
withdrawn in writing at any time prior to the promulgation 
of a decision by the Board.  38 C.F.R. §§ 20.202, 
20.204(b) (2002).  Withdrawal may be made by the appellant 
or by her representative, except that a representative may 
not withdraw a substantive appeal that was personally 
filed by the appellant without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2002).  

In this case, prior to the promulgation of a decision by 
the Board, the veteran expressly withdrew her claim on 
appeal.  As a result of the withdrawal, no 
allegations of error of fact or law remain before the 
Board for consideration.  Consequently, the veteran's 
appeal is dismissed without prejudice.  

ORDER

The claim concerning entitlement to payment or 
reimbursement of unauthorized non-VA expenses incurred at 
Munroe Regional Medical Center during an emergency room 
visit on March 4, 2001, is dismissed.  




		
Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

